MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                          Aug 14 2019, 8:14 am

court except for the purpose of establishing                            CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
MOTHER                                                    Curtis T. Hill, Jr.
Steven Knecht                                             Attorney General
Vonderheide & Knecht, P.C.                                Indianapolis, Indiana
Lafayette, Indiana                                        Robert J. Henke
ATTORNEY FOR APPELLANT FATHER                             Deputy Attorney General
                                                          Indianapolis, Indiana
Amanda McIlwain
Legal Aid Corp. of Tippecanoe Co.
Lafayette, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              August 14, 2019
Parental Rights of E.H. and                               Court of Appeals Case No.
K.H. (Minor Children)                                     19A-JT-311
H.W. (Mother) and P.H.                                    Appeal from the Tippecanoe
(Father),                                                 Superior Court
                                                          The Honorable Faith A. Graham,
Appellants-Respondents,
                                                          Judge
        v.                                                Trial Court Cause Nos.
                                                          79D03-1805-JT-71
                                                          79D03-1805-JT-72
Indiana Department of Child
Services,
Appellee-Petitioner



Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019              Page 1 of 18
      May, Judge.


[1]   H.W. (“Mother”) and P.H. (“Father”) (collectively, “Parents”) appeal the

      involuntary termination of their parental rights to E.H. and K.H. (collectively,

      “Children”). Mother argues the Department of Child Services (“DCS”)

      violated her due process rights when it allegedly violated the trial court’s order

      to reinstate Mother’s visitation with Children. Father argues DCS did not offer

      certain services to him and termination of his parental rights was not in

      Children’s best interests. We affirm.



                            Facts and Procedural History
[2]   Parents are the biological parents of E.H. and K.H., born February 15, 2016,

      and May 28, 2017, respectively. On February 3, 2017, DCS received a report

      that Parents were using methamphetamine. The family could not be located on

      that date. On February 14, 2017, DCS received a report that Mother was at the

      courthouse with E.H. and was under the influence of drugs. DCS investigated

      the claim and found Mother and E.H. at Mother’s court hearing. Mother tested

      positive for heroin and methamphetamine. E.H. tested positive for

      methamphetamine and was removed from Mother’s care. Father could not be

      located.


[3]   On February 15, 2017, DCS filed a petition alleging E.H. was a Child in Need

      of Services (“CHINS”). On April 6, 2017, the trial court adjudicated E.H. a

      CHINS. Mother was incarcerated and Father failed to appear at the hearing.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019   Page 2 of 18
      On April 25, 2017, the trial court entered its dispositional order. The order

      required Mother to participate in “substance abuse assessment and treatment,

      mental health assessment, individual counseling, case management, intensive

      parenting education, random drug screens, and parenting time.” (Father’s App.

      Vol. II at 28.) The order required Father to participate in “substance abuse

      assessment and treatment, psychological evaluation, individual counseling,

      Character Restoration program, case management and/or Father Engagement

      services, random drug screens, and parenting time.” (Id.)


[4]   K.H. was born on May 28, 2017, and exhibited symptoms of withdrawal at

      birth. Hospital staff reported Mother behaved erratically while in the hospital

      and exhibited symptoms of methamphetamine use. At the time, Father was

      incarcerated. DCS took K.H. into custody on June 1, 2017, and filed a petition

      to declare K.H. a CHINS on June 2, 2017. On July 27, 2017, the trial court

      declared K.H. a CHINS based on Mother’s drug use and Father’s incarceration.

      The same day, the trial court entered its dispositional order, requiring Parents to

      participate in the services ordered in its dispositional order regarding E.H.


[5]   At first, Parents complied with services. However, over time Parents relapsed

      into drug use and ceased participating in services. On October 30, 2017, the

      trial court issued a Writ of Attachment for Parents for failure to appear at the

      status hearing. At that hearing, the trial court suspended Father’s visitation

      until Father tested negative for methamphetamine. On November 16, 2017,

      Mother’s visitation was suspended because she was not taking “constructive



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019   Page 3 of 18
      [safety] suggestions appropriately.” (Ex. Vol. I at 155.) The trial court

      eventually reinstated visitation for both Parents.


[6]   Parents did not appear at the February 12, 2018, permanency hearing. At that

      hearing, the trial court suspended Parents’ visitation pending their completion

      of thirty days of clean drug screens. In addition, the trial court indicated that if

      visitations were reinstated, Parents would be required to submit drug screens

      prior to each visit in addition to the previously-ordered random drug screens.

      Visitation was never reinstated for Parents.


[7]   On April 23, 2018, the trial court changed Children’s permanency plan from

      reunification to termination of parental rights and adoption. On May 22, 2018,

      DCS filed petitions to terminate Parents’ parental rights to Children. On July

      31 and August 14, 2018, the trial court held hearings regarding the termination

      petitions. On January 8, 2019, the trial court issued an order terminating

      Parents’ rights to Children.



                                 Discussion and Decision
                                                Due Process
[8]   In a termination of parental rights proceeding, parents have certain due process

      rights:


                When a State seeks to terminate the parent-child relationship, it
                must do so in a manner that meets the requirements of the due
                process clause. Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388,
                71 L.Ed.2d 599 (1982). Although due process has never been

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019   Page 4 of 18
              precisely defined, the phrase embodies a requirement of
              “fundamental fairness.” E.P. v. Marion County Office of Family &
              Children, 653 N.E.2d 1026, 1031 (Ind. Ct. App. 1995) (quoting
              Lassiter v. Dep’t of Social Servs., 452 U.S. 18, 26, 101 S. Ct. 2153,
              68 L.Ed.2d 640 (1981).


      J.T. v. Marion Cty. Office of Family & Children, 740 N.E.2d 1261, 1264 (Ind. Ct.

      App. 2000), reh’g denied, trans. denied, abrogated on other grounds by Baker v. Marion

      Cty. Office of Family & Children, 810 N.E.2d 1035, 1041 (Ind. 2004) (abrogation

      based on underperformance of counsel). In addition, “procedural irregularities

      in a CHINS proceedings [sic] may be of such import that they deprive a parent

      of procedural due process with respect to the termination of his or her parental

      rights.” A.P. v. Porter Cty. Office of Family & Children, 734 N.E.2d 1107, 1112-13

      (Ind. Ct. App. 2000), reh’g denied, trans. denied.


                                                     Mother

[9]   On June 22, 2018, approximately one month after DCS filed its petition to

      terminate Parents’ rights to Children, Mother requested the trial court reinstate

      her parenting time with Children, as parenting time had been suspended in

      January 2018 because Parents were unable to maintain sobriety. The trial court

      ordered Mother to submit to a hair follicle test that day, and


              [s]hould Mother’s drug screens return positive, Mother may not
              commence parenting time and matters regarding visitation will
              be addressed on the below date and time. Should Mother’s drug
              screens return negative, Mother may commence supervised
              parenting time and said parenting may continue so long as
              Mother is submitting to all drug screens as requested and remains
              drug and alcohol free.
      Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019   Page 5 of 18
       (Ex. Vol. I at 6.) 1 The record is silent regarding the outcome of Mother’s hair

       follicle test on that date, but the trial court indicated in its findings that she

       tested positive for buprenorphine, or suboxone, on June 26, 2018.


[10]   On July 31, 2018, the trial court held a hearing on DCS’s termination petitions,

       and Mother again requested visitation. The trial court expressed concern that

       Mother had tested positive for buprenorphine, but Mother told the trial court

       that she had a prescription for that substance. The trial court told Mother it did

       not have time to consider the visitation issue at the July 31 hearing and if the

       parties could not agree regarding whether visitation should be reinstated, the

       issue would have to be addressed at the August 14, 2018, hearing.


[11]   DCS did not reinstate visitation for Mother. At the August 14 hearing, Mother

       again argued she was entitled to visitation with Children and claimed the trial

       court was violating her due process rights by denying her visitation with her

       Children. DCS argued Mother had not seen Children since January 2018,

       when visits were stopped due to Mother’s drug use; that Mother was not

       currently participating in a drug treatment program; and that Mother did not

       have stable housing and employment. The trial court said it would take the

       matter under advisement. The trial court did not reinstate Mother’s visitation

       and terminated her parental rights to Children on January 18, 2019.




       1
        The page numbers for the Exhibit Volumes are based on the electronic page numbers and not those noted
       on the document.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019              Page 6 of 18
[12]   Mother contends her due process rights were violated when the trial court

       allowed DCS to violate the trial court’s order to reinstate Mother’s visitation

       with Children following a negative drug test. Mother does not challenge any of

       the findings of the trial court, which state, relevant to Mother:


               12. Mother was convicted of Theft (Class D Felony) and
               Trespass (Class A Misdemeanor) on April 22, 2014. Mother was
               convicted of Theft (Class D Felony), Check Fraud (Class D
               Felony), and Intimidation (Level 6 Felony) on April 1, 2015.
               Various Petitions to Revoke Probation and Motions to Commit
               were filed.


               13. Mother was incarcerated at the onset of the CHINS
               proceeding. Mother was released from jail in March 2017
               directly to inpatient substance abuse treatment at Lifespring
               Incorporated. Mother completed treatment on May 24, 2017.


               14. Mother completed an initial clinical intake assessment and a
               substance abuse evaluation in July 2017. Mother disclosed a
               history of substance use involving multiple substances. At that
               time, Mother was struggling with methamphetamine and opiate
               use. Mother reported symptoms of anxiety and depression that
               did not meet diagnostic criteria. It was recommended that
               Mother participate in intensive outpatient treatment (IOP).
               Mother was referred to IOP at Wabash Valley Alliance in July
               2017. Mother failed to attend and was discharged unsuccessfully
               in December 2017.


               15. In the beginning of January 2018, Mother relapsed on
               methamphetamine. Mother was admitted for treatment at
               Sycamore Springs on February 5, 2018 where she remained for
               approximately three (3) weeks. After release from Sycamore
               Springs, Mother was prescribed Suboxone. Mother struggled


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019   Page 7 of 18
        with taking Suboxone as prescribed at times even as recently as
        August 2018.


        16. During the CHINS proceedings, Mother tested positive for
        the presence of drugs on 06/28/2017 (opiates), 07/19/2017
        (opiates), 07/21/2017 (opiates), 07/31/2017 (tramadol),
        08/02/2017 (tramadol/opiates), 08/07/2017 (tramadol),
        08/11/2017 (opiates/marijuana), 08/24/2017 (opiates),
        09/19/2017 (buprenorphine/opiates), 09/21/2017
        (buprenorphine/opiates), 10/02/2017 (marijuana), 10/12/2017
        (buprenorphine/tramadol/opiates/oxymorphone), 10/16/2017
        (marijuana), 11/01/2017 (opiates), 01/19/2018
        (methamphetamine), 01/29/2018 (methamphetamine),
        06/13/2018 (buprenorphine), 06/14/2018 (buprenorphine),
        06/21/2018 (buprenorphine), and 06/26/2018 (buprenorphine).
        Mother failed to submit to all drugs screens as requested.


        17. Mother completed a mental health assessment in July 2017
        revealing no cognitive or developmental barriers to reunification.
        Mother failed to regularly attend or participate in recommended
        counseling.


        18. Mother was unsuccessfully discharged from case
        management services by several providers. Mother failed to
        make progress toward goals of stable employment, stable
        housing, financial management, enhanced parenting, and
        sobriety.


        19. Mother was initially consistent in participating in services.
        However, Mother’s attendance and participation in services
        deteriorated as the case progressed. Mother failed to maintain
        consistent contact with DCS. Mother was incarcerated again
        from March 15, 2018 to May 2018. After release from
        incarceration in May 2018, Mother was unable to be located until
        June 2018.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019   Page 8 of 18
        20. At the time of the termination hearing, Mother had not
        obtained adequate housing. Mother reported renting a room
        from a friend for $100.00 per week. Mother has reported
        sporadic employment at various times although Mother has
        failed to provide verification of employment as requested.
        Mother relies on the bus system or rides from friends and family.
        Mother has no independent means of transportation.


        21. Mother initially participated in supervised parenting time.
        Mother provided primary care for the children during visits and
        was prepared with appropriate supplies. Mother was capable of
        meeting the children’s basic needs and demonstrated positive
        interactions. Mother was bonded with the children. Mother’s
        parenting time was transitioned to the home and the level of
        supervision was decreased.


        22. However, Mother’s parenting time was thereafter returned to
        a fully supervised level at a facility after Mother was observed
        driving the children. Mother’s request to transport the children
        had been denied as Mother had no valid driver’s license or child
        restraint systems. Father arrived at Mother’s home during a visit
        at which time he became angry and verbally abusive to the extent
        law enforcement was contacted.


        23. Eventually, Mother’s parenting time was suspended for
        continued methamphetamine use. Mother failed to submit to
        drug screens to demonstrate a thirty (30) day period of sobriety in
        order to resume parenting time. Mother has had no contact with
        the children since January 2018.


(Father’s App. Vol. II at 29.) As Mother does not challenge the findings, we

accept them as true. See Madlem v. Arko, 592 N.E.2d 686, 687 (Ind. 1992)




Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019   Page 9 of 18
       (“Because Madlem does not challenge the findings of the trial court, they must

       be accepted as correct.”).


[13]   Mother alleges the trial court violated her due process rights when it did not

       reinstate visitation after DCS filed a petition to termination Parents’ parental

       rights to Children, but she has not alleged she was prejudiced by this State

       action. See In re T.W., 831 N.E.2d 1242, 1247 (Ind. Ct. App. 2005) (rejecting

       mother’s argument regarding an alleged due process violation because she had

       not demonstrated the alleged violation prejudiced her). Mother’s non-

       compliance with services, habitual drug use, and inability to maintain

       employment and housing would not have changed had the trial court allowed

       her to restart supervised visitation with Children, whom she had not seen in at

       least six months. Nor can we see how, under such circumstances, visitation

       with Mother could have been in Children’s best interests. We reject Mother’s

       assertion that the trial court denied her due process.


                                                       Father

[14]   Father asserts his due process rights were violated in three ways: (1) that K.H.

       should not have been adjudicated a CHINS; (2) that DCS did not accurately

       report Father’s progress in services to the trial court; and (3) that DCS did not

       make referrals for services as ordered by the trial court. We will address each

       issue separately.


[15]   First, Father challenges K.H.’s CHINS adjudication. However, Father did not

       argue before the trial court, as he does appeal, that “[t]he findings of fact issued


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019   Page 10 of 18
       in K.H.’s case do not raise to the level of a child in need of services

       adjudication.” (Id. at 16.) Therefore, the issue is waived, as a party may not

       raise an argument for the first time on appeal. N.C. v. Indiana Dept. of Child

       Servs., 56 N.E.3d 65, 69 (Ind. Ct. App. 2016), trans. denied. Further, the time for

       Father to appeal the validity of K.H.’s CHINS adjudication has long passed, as

       the disposition order in the matter was issued August 14, 2017. See Matter of

       N.C., 72 N.E.3d 519, 526 n.6 (Ind. Ct. App. 2017) (noting long line of appellate

       cases that declare the dispositional order in a CHINS case the “final judgment”

       required for appeal); see also Indiana Rules of Appellate Procedure 9(A)(1)

       (appeal of a final judgment must be initiated no more than thirty days after the

       entry of the final judgment).


[16]   Second, Father argues DCS did not provide “accurate written documentation

       of the outcomes of his services.” (Br. of Father at 18.) However, Father has

       not directed us to where this inaccurate documentation or lack of accurate

       documentation occurred during the proceedings, and therefore we are unable to

       consider his argument. See Indiana Rules of Appellate Procedure 48(A)(8)(a)

       (argument must include citations to the record relied on); see also Thomas v.

       State, 965 N.E.2d 70, 77 n.2 (Ind. Ct. App. 2012) (appellate court will not

       search the record to find the basis for a party’s argument), trans. denied.


[17]   Finally, Father argues DCS did not provide a referral for a psychological

       evaluation as ordered in the trial court’s dispositional order in the CHINS case.

       However, we have long held “failure to provide services does not serve as a

       basis on which to attack a termination order as contrary to law.” In re H.L., 915

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019   Page 11 of 18
       N.E.2d 145, 148 n.3 (Ind Ct. App. 2009). Additionally, Father may not “sit

       idly by without asserting a need or desire for services” and then successfully

       argue on appeal that he was denied services. In re B.D.J., 728 N.E.2d 195, 201

       (Ind. Ct. App. 2000). As Father did not contact DCS to inquire regarding the

       required psychological evaluation ordered by the trial court, he cannot now

       assert the non-occurrence of that evaluation as error.


                                 Termination of Parental Rights
[18]   Father also challenged the termination of his parental rights to Children. We

       review termination of parental rights with great deference. In re K.S., 750

       N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge

       credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004),

       trans. denied. Instead, we consider only the evidence and reasonable inferences

       most favorable to the judgment. Id. In deference to the juvenile court’s unique

       position to assess the evidence, we will set aside a judgment terminating a

       parent’s rights only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208

       (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied 534 U.S. 1161 (2002).


[19]   “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.” In

       re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. However, a trial

       court must subordinate the interests of the parents to those of the children when

       evaluating the circumstances surrounding a termination. In re K.S., 750 N.E.2d

       at 837. The right to raise one’s own children should not be terminated solely


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019   Page 12 of 18
       because there is a better home available for the children, id., but parental rights

       may be terminated when a parent is unable or unwilling to meet parental

       responsibilities. Id. at 836.


[20]   To terminate a parent-child relationship, the State must allege and prove:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof

       of these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g

       denied. If the court finds the allegations in the petition are true, it must

       terminate the parent-child relationship. Ind. Code § 31-35-2-8.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019   Page 13 of 18
[21]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of

       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine whether the

       evidence supports the findings and whether the findings support the judgment.

       Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the juvenile court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


       Father does not challenge the trial court’s findings, and thus we accept them as

       true. See Madlem, 592 N.E.2d at 687 (“Because Madlem does not challenge the

       findings of the trial court, they must be accepted as correct.”). Parents argue

       the trial court’s findings do not support its conclusion that termination was in

       Children’s best interests.


                                          Best Interests of Children

[22]   In determining what is in Children’s best interests, a trial court is required to

       look beyond the factors identified by DCS and consider the totality of the

       evidence. In re A.K., 924 N.E.2d 212, 223 (Ind. Ct. App. 2010), trans. dismissed.

       A parent’s historical inability to provide a suitable environment, along with the

       parent’s current inability to do so, supports finding termination of parental

       rights is in the best interests of the child. In re A.L.H., 774 N.E.2d 896, 900

       (Ind. Ct. App. 2002). The recommendations of a DCS case manager and court-

       appointed advocate to terminate parental rights, in addition to evidence that

       conditions resulting in removal will not be remedied, are sufficient to show by
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019   Page 14 of 18
       clear and convincing evidence that termination is in Children’s best interests. In

       re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009).


[23]   Regarding Children’s best interests, the trial court found:


               24. Father has a lengthy criminal history. Father was convicted
               of Residential Entry and Theft in April 2001, Confinement and
               Battery in August 2001, Theft in March 2004, Theft in April
               2004, Residential Entry and Possession of Marijuana with Prior
               Conviction in January 2007, Habitual Traffic Violator in August
               2009. Father was convicted of Burglary (Class B felony) on
               February 24, 2012. Various Petitions to Revoke Probation were
               filed. At the onset of the CHINS cases, Father remained on
               probation.


               25. Father participated in an initial clinical assessment in July
               2017 at which time Father disclosed a long-term history of
               substance use involving multiple substances. Father had just
               completed a fourteen (14) day inpatient rehabilitation program at
               Salvation Army Harbor Light Center. It was recommended that
               Father complete intensive outpatient treatment as well as
               Fatherhood Engagement to address employment, anger
               management, parenting skills, and developing supports to
               remains [sic] sober.


               26. Father completed a substance abuse assessment in September
               2017. At that time, Father was struggling with
               methamphetamine and opiate use. Father reported his longest
               period of sobriety was approximately three and one-half (3 ½)
               years while in prison. It was recommended that Father
               participate in intensive outpatient treatment (IOP) and individual
               counseling.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019   Page 15 of 18
        27. Father failed to participate in intensive outpatient treatment
        as recommended. Father failed to regularly attend individual
        counseling as scheduled. In January 2018, Harbor Lights
        reported Father had returned for detoxification only but refused
        additional recommended treatment.


        28. During the CHINS proceedings, Father tested positive for
        the presence of drugs on 07/27/2017
        (amphetamine/methamphetamine), 10/12/2017
        (cocaine/amphetamine/methamphetamine), 10/25/2017
        (amphetamine/methamphetamine), and 01/29/2018
        (methamphetamine). Father failed to submit to all drug screens
        as requested.


        29. Father failed to complete a recommended psychological
        evaluation.


        30. Father’s overall participation in case management services
        was limited. Father failed to regularly attend sessions as
        scheduled. When present, Father was generally disengaged.
        Father failed to make progress toward goals of stable
        employment, stable housing, financial management, enhanced
        parenting skills, and sobriety. Father was unsuccessfully
        discharged from several providers.


        31. Father only sporadically attended parenting time as
        scheduled. Father was capable of meeting the basic needs of the
        children. However, Father was often distracted and disengaged
        from the children. Father was easily frustrated and regularly
        redirected to remain calm in front of the children. Father was
        unsuccessfully discharged from parenting time services for lack of
        attendance. Father failed to attend a scheduled visit on
        December 15, 2017 and has had no contact with the children
        since that time.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019   Page 16 of 18
               32. CASA, Kelsey Andrews, supports termination of parental
               rights and adoption in the best interests of the children. The
               children require a safe and stable environment. The parents have
               failed to maintain stable employment or housing to provide for
               the children. The parents have continued sporadic substance
               abuse. Father has ceased all efforts toward reunification.
               Although initial separation of the siblings was not an ideal
               situation, the children are bonded with their respective
               placements and doing very well. The respective placements have
               arranged for ongoing contact between the siblings.


       (Father’s App. Vol. II at 30.)


[24]   Father argues termination of his parental rights is not in Children’s best

       interests because even though he “allegedly cannot provide the perfect home[,]”

       that fact is irrelevant because he “loves his children” and “has a strong bond

       with his children.” (Br. of Father at 20.) However, the trial court’s findings tell

       a much different story. As Father does not challenge those findings and they

       stand as true, see Madlem, 592 N.E.2d at 687 (unchallenged findings determined

       to be true), and those findings support the trial court’s conclusion that

       termination of Father’s parental rights was in Children’s best interests, we find

       no error. See Prince v. Dept. of Child Servs., 861 N.E.2d 1223, 1231 (Ind. Ct. App.

       2007) (termination in children’s best interests based on Mother’s habitual

       pattern of drug use and non-compliance with services).



                                               Conclusion
[25]   Mother has not demonstrated she suffered prejudice when the trial court did not

       require DCS to reinstate visitation with Children following the filing of the
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019   Page 17 of 18
       petition for termination, and we conclude her due process rights were not

       violated. Additionally, Father’s due process rights were not violated for the

       reasons he advances. Finally, the trial court’s findings support its conclusion

       that the termination of Father’s rights to Children were in Children’s best

       interests. Accordingly, we affirm.


[26]   Affirmed.


       Najam, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-311 | August 14, 2019   Page 18 of 18